As filed with the Securities and Exchange Commission on May 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: March 31, 2013 Item 1. Schedule of Investments. Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at March 31, 2013 (Unaudited) Shares Value COMMON STOCKS: 94.5% Automobiles & Components: 2.3% Deere & Co. (United States) $ Johnson Controls, Inc. (United States) Banks: 1.9% New Resource Bank (United States) (a)(b) The Toronto Dominion Bank (Canada) (a) Capital Goods: 6.8% Ameresco, Inc. (United States) (a) Atlas Copco AB - Class A (Sweden) Eaton Corp. PLC (Ireland) Schneider Electric SA (France) SKF AB - Class B (Sweden) Tennant Co. (United States) Commercial Services & Supplies: 2.5% IHS, Inc. (United States) (a) Waste Management, Inc. (United States) Communications Equipment: 1.8% Ericsson (Sweden) Computers & Peripherals: 2.4% Apple, Inc. (United States) SAP AG (Germany) Construction & Engineering: 1.3% Quanta Services, Inc. (United States) (a) Consumer Durables & Supplies: 3.3% Koninklijke Philips Electronics NV (Netherlands) Nike, Inc. (United States) Diversified Financial Services: 1.2% Intercontinental-Exchange, Inc. (United States) (a) Electrical Equipment: 1.1% Generac Holdings, Inc. (United States) Food & Staples Retailing: 0.9% Jeronimo Martins, SGPS, SA (Portugal) Food, Beverage & Tobacco: 2.9% Cosan Ltd. - Class A (Brazil) Danone (France) Unilever PLC (Netherlands) Food Manufacturing: 0.9% Darling International, Inc. (United States) (a) Health Care Equipment & Services: 4.8% Baxter International, Inc. (United States) Covidien PLC (Ireland) Smith & Nephew PLC (United Kingdom) Hotels, Restaurants & Leisure: 0.8% Accor SA (France) Household & Personal Products: 1.2% Natura Cosmeticos SA (Brazil) Insurance: 1.3% Metlife, Inc. (United States) Internet Software & Services: 1.7% eBay, Inc. (United States) (a) Life Sciences Tools & Services: 1.2% Life Technologies Corp. (United States) (a) Machinery: 0.8% Xylem, Inc. (United States) Materials: 7.4% Novozymes A/S - Class B (Denmark) Nucor Corp. (United States) Praxair, Inc. (United States) Svenska Cellulosa AB - Class B (Sweden) Umicore (Belgium) Personal Products: 1.3% L'oreal (France) (a) Pharmaceuticals & Biotechnology: 13.0% Novartis AG (Switzerland) Novo-Nordisk A/S (Denmark) Roche Holdings AG (Switzerland) Waters Corp. (United States) (a) Real Estate: 1.6% Jones Lang Lasalle, Inc. (United States) Unibail-Rodamco SE- REIT (France) (a) Retailing: 2.5% Hennes & Mauritz AB - Class B (Sweden) The TJX Companies, Inc. (United States) Tractor Supply Co. (United States) Semiconductors & Semiconductor Equipment: 4.0% Applied Materials, Inc. (United States) Samsung Electronic Co. Ltd. (South Korea) Taiwan Semiconductor Manufacturing Company Ltd. SA - ADR (Taiwan) Software & Services: 7.6% Adobe Systems, Inc. (United States) (a) Autodesk, Inc. (United States) (a) Google, Inc. (United States) (a) Technology Hardware & Equipment: 4.7% Cisco Systems, Inc. (United States) International Business Machines Corp. (United States) Itron, Inc. (United States) (a) NetApp, Inc. (United States) (a) Telecommunication Services: 2.4% China Mobile Ltd. (Hong Kong) Vodafone Group PLC - ADR (United Kingdom) Transportation: 4.6% Canadian Pacific Railway Ltd. (Canada) (a) East Japan Railway Co. (Japan) FedEx Corp. (United States) MTRCorp. (Hong Kong) Utilities: 4.3% ITC Holdings Corp. (United States) Ormat Technologies, Inc. (United States) Red Electrica Corporacion SA (Spain) SSE PLC (United Kingdom) TOTAL COMMON STOCKS (Cost $274,213,821) PREFERRED STOCK: 1.6% Banks: 1.6% Banco Bradesco SA (Brazil) TOTAL PREFERRED STOCK (Cost $6,002,537) SHORT-TERM INVESTMENT: 3.8% Money Market Fund: 3.8% Fidelity Money Market Portfolio - Select Class, 0.054%^ TOTAL SHORT-TERM INVESTMENT (Cost $15,765,945) TOTAL INVESTMENTS IN SECURITIES: 99.9% (Cost $295,982,303) Other Assets in Excess of Liabilities: 0.1% TOTAL NET ASSETS: 100.0% $ (a) Non-income producing security. (b) A portion of this security is considered illiquid.As of March 31, 2013 the total market value of securities illiquid was $1,755,000 or 0.42% of net assets. ADR American Depositary Receipt REIT Real Estate Investment Trust ^ Seven -day yield as of March 31, 2013. The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at Portfolio 21's (the "Fund") previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Percent of Total Country Net Assets Belgium % Brazil % Canada % Denmark % France % Germany % Hong Kong % Ireland % Japan % Netherlands % Portugal % Republic of Korea % Spain % Sweden % Switzerland % Taiwan % United Kingdom % United States % Other Assets in Excess of Liabilities: % % Summary of Fair Value Disclosure at March 31, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2013.See Schedule of Investments for industry breakouts. Common Stocks Level 1 Level 2 Level 3 Total Consumer Discretionary $ $ $
